DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The applicant has amended the claims to cite evalution of states of the changed elements.  The examiner cannot find support of “state” in the Specification.  The closest the examiner can find is in paragraph 0117, with figure 10, wherein the change in the element is mere UI data change in the element, but not the “state.”  The applicant is urged to 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5	Claims 1-2, 4-5, 8-10, 12-13, 15, 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. U.S. Patent Application Publication US2014/0298093A1 in view of Mastracci U.S. Patent Application Publication US2019/0303178A1.
As per claim 1, Cook teaches a computer system comprising: a memory; and at least one processor coupled to the memory and configured to: scan session data representative of operation of a user interface comprising a plurality of user interface elements; evaluate, at a point in the session data, at least one changed element within the plurality of user interface elements; classify, the at least one changed element as either indicating or not indicating an error; store an association between the error and the point in the session data; and provide access to the point in the session data via the association (¶ 0036-0038, 0066).   While Cook does implicitly teach a data change that occurs in code involving a user interaction with an element, he does not 
As per claim 2, Cook teaches the computer system of claim 1, wherein the at least one processor is configured to classify the at least one changed element at least in part by executing a keyword search and/or a machine learning process (¶ 0075-0076).
As per claim 4, Cook teaches the computer system of claim 1, further comprising a user interface and wherein the at least one processor is further configured to: generate a summary including the point in the session data; and provide, via the user interface, access to the summary (¶0076).
As per claim 5, Cook teaches the computer system of claim 4, wherein the memory and the at least one processor are comprised within a server computer including a first network interface coupled to the at least one processor and the computer system further comprises a client computer distinct from the server computer, the client computer including the user interface and a second network interface configured to couple to the first network interface via a network (¶ 0033, 0038).
As per claim 8, Cook teaches the computer system of claim 1, wherein the at least one processor is further configured to: record trace data concurrently with the session data; and store, at a point within the trace data corresponding to the point within the session data, an identifier of the error (¶ 0066). 
As per claim 9, Cook teaches the computer system of claim 8, wherein the at least one processor comprises a first processor distinct from a second processor, the first processor being further configured to transmit to the second processor, in response to classifying the at least one changed element as indicating the error, a request to store the identifier of the error within the trace data, and the second processor being further configured to receive the request to store and in response to receiving the request, store, at the point within the trace data, the identifier of the error (¶ 0033, 0038).
As per claim 10, Cook teaches the computer system of claim 8, wherein the identifier of the error comprises information depicted in the at least one changed element (¶ 0066).
As per claim 12, Cook teaches a method of enhancing data descriptive of computer operations, the method comprising: scanning session data representative of operation of a user interface comprising a plurality of user interface elements; evaluating, at a point in the session data, at least one changed element within the plurality of user interface elements; classifying the at least one changed element as either indicating or not indicating an error; storing an association between the error and the point in the session data; and providing access to the point in the session data via the association (¶0034-0038, 0066).  ).   While Cook does implicitly teach a data change that occurs in code involving a user interaction with an element, he does not explicitly teach evaluating the states of the element or classifying the based on the difference thereof.  Mastracci does explicitly teach evaluating the states of the element or classifying the based on the difference thereof (¶ 0022, 0039, 0061-0063).  It would have been obvious to one of ordinary skill in the art to use the process of Mastracci in the process of Cook.  One of ordinary skill in the art would have been motivated to use the process of Mastracci in the process of Cook because Mastracci teaches evaluating user interactions with a user interface, an explicit desire of Cook.
As per claim 13, Cook teaches the method of claim 12, wherein classifying the at least one changed element comprises executing a keyword search and/or a machine learning process (¶0075-0076). 
As per claim 15, Cook teaches the method of claim 12, further comprising: generating a summary that includes the point in the session data, but excludes at least some of the session data (¶ 0072); and providing access to the summary (¶0076).
 As per claim 18, Cook teaches the method of claim 12, further comprising: recording trace data concurrently with the session data; and storing, at a point within the trace data corresponding to the point within the session data, an identifier of the error (¶ 0066).
As per claim 19, Cook teaches the method of claim 18, wherein storing the identifier of the error comprises storing information depicted in the at least one changed element (¶ 0066).


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3, 6-7, 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Mastracci in view of Lee et al. U.S. Patent Application Publication US2015/0339213A1.
 	As per claim 3, Cook teaches the computer system of claim 2.  Lee teaches wherein the at least one changed element is stored in image data and the at least one processor is further configured to execute an optical character recognition process and/or a computer vision process using the image data (¶ 0015).  It would have been obvious to one of ordinary skill in the art to use the process of Lee in the view of Cook.  One of ordinary skill in the art would have been motivated to use the process of Lee in the view of Cook because Lee teaches the verifying of user input on a GUI system, an explicit desire of Cook.
	As per claim 6, Lee teaches the computer system of claim 4, wherein the summary comprises an image of the user interface including the at least one changed element (¶ 0016).
 As per claim 7, Lee teaches the computer system of claim 6, wherein the summary comprises a plurality of images including the image (¶ 0016).
As per claim 14, Lee teaches the method of claim 13, wherein the at least one changed element is stored in image data and the method further comprises executing an optical character recognition process and/or a computer vision process using the image data (¶ 0015).
As per claim 16, Lee teaches the method of claim 15, the summary including an image of the user interface comprising the at least one changed element (¶ 0016).
As per claim 17, Lee teaches the method of claim 16, wherein generating the summary including the image comprises generating a summary comprising a plurality of images including the image (¶ 0016).


9.	Claims 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Mastracci in view of Kompotis et al. U.S. Patent 9,009,539.
As per claim 11, Cook teaches the computer system of claim 1, wherein the at least one processor is further configured to: generate, in response to classifying the at least one changed element as indicating the error, an error signature that identifies the at least one changed element; store the error signature with a plurality of error signatures comprising other types of error signatures; provide the plurality of metrics within a triage interface; and receive, via the triage interface, input specifying a remediation for a type of error signature, thereby establishing the remediation as applicable to all errors with an error signature of the type  (¶ 0075).  Kompotis teaches calculate a plurality of metrics for each type of error signature within the plurality of error signatures, the plurality of metrics comprising a count of instances of error signatures of a particular type (figure 5).  It would have been obvious to one of ordinary skill in the art to use the process of Kompotis.  One of ordinary skill in the art would have been motivated to use the process of Kompotis because Kompotis teaches the grouping and comparing of errors for analysis, an explicit desire of Cook.
As per claim 20, Cook teaches the method of claim 12, further comprising: generating, in response to classifying the at least one changed element as indicating the error, an error signature that identifies the at least one changed element; storing the error signature with a plurality of error signatures comprising other types of error signatures; providing the plurality of metrics within a triage interface; and receiving, via the triage interface, input specifying a remediation for a type of error signature, thereby establishing the remediation as applicable to all errors with an error signature of the type (¶ 0075).  Kompotis teaches calculating a plurality of metrics for each type of error signature within the plurality of error signatures, the plurality of metrics comprising a count of instances of error signatures of a particular type (Figure 5).

Response to Arguments
10.	Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive.
The applicant has amended claims 1 and 12 to further recited language of evaluating the states of the changed elements.  The examiner has stated above that this language is not present in prior language of the Specification.  The examiner has requested citation of support and, if the applicant is able to find support, the examiner contends the new language is taught by the present rejection, above, in view of Mastracci.
	With respect to claims 2 and 13, the applicant has argued that Cook does not teach executing a keyword search or a machine learning process.  The examiner respectfully disagrees.  As cited prior, Cook teaches (¶ 0076) using present event ID’s to correlate to prior event ID’s.  The examiner interprets this as implicitly teaching adding present event ID’s to the correlation database for future correlation and this teaches on-going machine learning as well as keyword searching by event ID’s.
	With respect to claim 15, the applicant has amended and has argued that Cook does not teach a summary that excludes some of the session data.  The examiner respectfully disagrees.  Cook teaches (¶ 0072) the possibility of transferring a portion of the click history record as part of the session data.
	With respect to claims 11 and 20, the applicant has argued that the cited art does not teach the claim limitations.  With respect to the citation of Lee in the rejection, the examiner inadvertently typed Lee in lieu of Cook.  This mistake would have been readily apparent since the USC 103 header for this section only cited Cook and Kompotis  and not Lee.  Also, the co-pending case (16/381,389) was rejected with Cook and Kompotis for similar limitations of claim 17.  With this in mind, the cited rejection of the present claims of 11 and 20 is taught by paragraph 0075 of Cook in view of the rejected cited portion taught by Kompotis.
	  

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113